UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:November 30, 2014 Commission File Number000-53284 NATIONAL GRAPHITE CORP. (Exact name of Registrant as specified in its charter) Nevada 27-3787574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Immermannstr. 65A, Dusseldorf, Germany 40210 (Address of principal executive offices, Zip Code) 49 211 699380 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNo x As of August 28, 2015 there were105,804,441 shares of the registrant’s common stock issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of November 30, 2014 (Unaudited) and May 31, 2014 3 Condensed Consolidated Statements of Operations for the three and six months ended November 30, 2014 and November 30, 2013 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended November 30, 2014 and November 30, 2013 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of the Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 5. Other Information 17 Item 6. Exhibits 18 Page 2 NATIONAL GRAPHITE CORP. AND SUBSIDIARY Condensed Consolidated Balance Sheets ASSETS November 30, May 31, (Unaudited) CURRENT ASSETS Cash $ $ Deposits - Current portion of debt issuance costs - Total Current Assets Debt issuance costs, net of current portion and amortization - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable - related parties Short-term notes payable Convertible notes payable Total Current Liabilities Long-term notes payable - Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock; 1,000,000 shares authorized, at $0.001 par value, -0- and 675,000 shares issued and outstanding, respectively - Common stock; 500,000,000 shares authorized, at $0.001 par value,98,598,041 and 25,000,000 shares issued and outstanding, respectively Additional paid-in capital ) Stock subscriptions receivable ) Other comprehensive income (loss) ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidatedfinancial statements. Page 3 NATIONAL GRAPHITE CORP. AND SUBSIDIARY Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended November 30, November 30, REVENUES $
